Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
The rejection of claims 1-34, 36-45, 47-50, 52-53 under 35 U.S.C. 103(a) is withdrawn per amended claims. 
 	Claims 1-2, 4-6, 48, 53 have been amended.
Claims 3, 35, 46, 51 are cancelled. 
Claims 1-2, 4-34, 36-45, 47-50, 52-53 are being considered on the merits. 

Claim Objections
Claim 47 depends on cancelled claim 46. Correction is required. 
Claim 53 is objected to for improper Markush group claim language. A proper claim language would be “selected from the group consisting of X, Y, Z and combinations thereof”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-49, 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 48 recites “ a pasteurized encapsulated leavening source”. The specification does not mention “ a pasteurized encapsulated leavening source”. For instance in Example 6, it is recited  “All ingredients except encapsulated DCPD, Methocel 550 and sodium bicarbonate were mixed and heated to 160-180 F for 5-10 minutes, cooled to 80-90 F, and the remaining ingredients were added. Therefore, a pasteurized encapsulated leavening source remains undescribed. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  10, 13, 22, 26, 30, 34, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10, 13, 22, 26, 30, 34 recite “an effective amount” of an ingredient; for instance in claim 1, “an effective amount of DCPD”. However, neither the claims nor the specification state the function to be achieved, thus indefinite. 
Claim 44 recites “substantially free from egg or egg product”. The specification does not provide any definition of this phrase. It is not clear to what extent the batter may contain egg or egg product; yet be considered “substantially free from egg or egg product”. 
Allowable Subject Matter
	Claims 1-2, 4-9, 11-12, 14-21, 23-25, 27-29, 31-33, 36-45, 47, 50 and 53 are free of the prior art cited. 
	The closest prior art documents are Joslin (US 2,810,650, primary ref.) and Pedrick et al. (US 6,787,175, secondary ref.). 

	Pedrick  et al. discloses a pasteurized batter claimed to comprise encapsulated leavening agents, however, inclusion of encapsulated DCPD is not taught or suggested. Furthermore, the pasteurization temperature employed is too high for DCPD to remain unreacted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAMID R BADR/Primary Examiner, Art Unit 1791